             Case 3:11-cv-00941-EMC Document 185 Filed 03/28/19 Page 1 of 3




 1 JOSEPH H. HUNT
   Assistant Attorney General, Civil Division
 2 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 3 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102
 5        Telephone: (415) 436-6925
          Facsimile: (415) 436-6748
 6        E-mail: sara.winslow@usdoj.gov
   MICHAEL D. GRANSTON
 7 JAMIE A. YAVELBERG
   EDWARD C. CROOKE
 8 Attorneys, Civil Division
          P.O. Box 261
 9        Ben Franklin Station
          Washington, D.C. 20044
10        Telephone: (202) 353-0426
          Facsimile: (202) 514-0280
11        E-mail: edward.crooke@usdoj.gov
12 Attorneys for the United States of America

13                                   UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN FRANCISCO DIVISION
16   UNITED STATES OF AMERICA ex rel.               )   CASE NO. C-11-0941 EMC
     CAMPIE,                                        )
17                                                  )   DECLARATION OF GEORGE SCAVDIS
            Plaintiff and Relator,                  )   IN SUPPORT OF THE UNITED STATES’
18                                                  )   MOTION TO DISMISS RELATORS’
            v.                                      )   SECOND AMENDED COMPLAINT;
19                                                  )
     GILEAD SCIENCES, INC.,                         )   Date: June 20, 2019
20                                                  )   Time: 1:30 p.m.
            Defendant.                              )
21                                                  )   The Honorable Edward M. Chen
                                                    )   Courtroom 5, 17th Floor
22

23                              DECLARATION OF GEORGE SCAVDIS
24          I, George Scavdis, declare:
25          1.     I am an Assistant Special Agent in Charge at the United States Food and Drug
26 Administration (“FDA”), Office of Criminal Investigations. Based on my review of FDA’s

27 records, I have personal knowledge of the matters set forth herein.

28
     U.S. MOTION TO DISMISS; DECLARATION OF GEORGE SCAVDIS
     Case No. CV-16-02120-EMC                  1
             Case 3:11-cv-00941-EMC Document 185 Filed 03/28/19 Page 2 of 3




 1          2.      In 2008, Gilead submitted a Prior Approval Supplement (PAS) to allow the use of

 2 active pharmaceutical ingredient (API) from a new manufacturer (Synthetics China) in its

 3 finished drug products. In the PAS, Gilead committed to providing additional stability data

 4 when it became available. In March 2009, FDA conducted an on-site inspection of Synthetics

 5 China. As part of the inspection, Gilead disclosed that two validation batches of API did not

 6 meet the specifications for the drug’s, but that changes were made to the process design and the

 7 validation was repeated and acceptable results were obtained. FDA did not issue a Form 483,

 8 having recorded no deficiencies with the manufacturing or testing operations at Synthetics China
 9 that warranted further action. In April 2009, Gilead submitted a PAS amendment with additional

10 stability data. On May 8, 2009, FDA approved the PAS for Synthetics China.

11          3.      Between January and February 2010, FDA inspected Gilead’s San Dimas facility

12 and identified certain violations of the Current Good Manufacturing Practice (cGMP)

13 regulations. FDA discussed its findings with Gilead. FDA issued a Warning Letter on

14 September 21, 2010. FDA evaluated the corrective actions that Gilead took in response to the

15 Warning Letter. On August 4, 2011, FDA issued a letter to Gilead stating that those corrective

16 actions appeared to address the violations identified in the Warning Letter.

17          4.      In April 2011, FDA conducted a second on-site inspection of the Synthetics China

18 facility. FDA did not issue a Form 483 based on the April 2011 inspection.
19          5.      Between November 2011 and January 2012, Gilead submitted Field Alert Reports

20 to FDA related to particulates in finished product at Gilead’s Foster City facility. In June 2012,

21 FDA inspected the Foster City facility and issued a Form 483 relating to cGMP deficiencies.

22          6.      In March 2012, FDA requested additional information about validation and

23 reprocessing of batches at Synthetics China, and received additional information from Gilead in

24 April 2012. In March 2013, FDA conducted a third on-site inspection of the Synthetics China

25 facility. FDA did not issue a Form 483 based on the March 2013 inspection.

26          7.      In response to these inspections, FDA did not stop production at any Gilead

27 facility or determine that any of Gilead’s drug products needed to be recalled.

28
     U.S. MOTION TO DISMISS; DECLARATION OF GEORGE SCAVDIS
     Case No. CV-16-02120-EMC                  2
            Case 3:11-cv-00941-EMC Document 185 Filed 03/28/19 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States that the foregoing is

 2 true and correct.

 3         Executed on March 27, 2019 in Charleston, SC

 4

 5                                                       ________________________________

 6                                                       GEORGE SCAVDIS

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     U.S. MOTION TO DISMISS; DECLARATION OF GEORGE SCAVDIS
     Case No. CV-16-02120-EMC                  3
